
	
		III
		111th CONGRESS
		2d Session
		S. RES. 538
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2010
			Mr. Webb (for himself,
			 Mr. Kerry, Mr.
			 Bond, and Mr. Durbin)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Affirming the support of the United States
		  for a strong and vital alliance with Thailand.
	
	
		Whereas Thailand became the first treaty ally of the
			 United States in the Asia-Pacific region with the Treaty of Amity and Commerce,
			 signed at Sia-Yut'hia (Bangkok) March 20, 1833, between the United States and
			 Siam, during the administration of President Andrew Jackson and the reign of
			 King Rama III;
		Whereas the United States and Thailand furthered their
			 alliance with the Southeast Asia Collective Defense Treaty, (commonly known as
			 the Manila Pact of 1954) signed at Manila September 8, 1954, and
			 the United States designated Thailand as a major non-North Atlantic Treaty
			 Organization (NATO) ally in December 2003;
		Whereas, through the Treaty of Amity and Economic
			 Relations, signed at Bangkok May 26, 1966, along with a diverse and growing
			 trading relationship, the United States and Thailand have developed critical
			 economic ties;
		Whereas Thailand is a key partner of the United States in
			 Southeast Asia and has supported closer relations between the United States and
			 the Association of Southeast Asian Nations (ASEAN);
		Whereas Thailand has the longest-serving monarch in the
			 world, His Majesty King Bhumibol Adulyadej, who is loved and respected for his
			 dedication to the people of Thailand;
		Whereas Prime Minister Abhisit Vejjaijva has issued a
			 5-point roadmap designed to promote the peaceful resolution of the current
			 political crisis in Thailand;
		Whereas approximately 500,000 people of Thai descent live
			 in the United States and foster strong cultural ties between the 2 countries;
			 and
		Whereas Thailand remains a steadfast friend with shared
			 values of freedom, democracy, and liberty: Now, therefore, be it
		
	
		That the Senate—
			(1)affirms the
			 support of the people and the Government of the United States for a strong and
			 vital alliance with Thailand;
			(2)calls for the
			 restoration of peace and stability throughout Thailand;
			(3)urges all parties
			 involved in the political crisis in Thailand to renounce the use of violence
			 and to resolve their differences peacefully through dialogue;
			(4)supports the
			 goals of the 5-point roadmap of the Government of Thailand for national
			 reconciliation, which seeks to
				(A)uphold and
			 protect respect for and the institution of the constitutional monarchy;
				(B)resolve
			 fundamental problems of social justice systematically and with participation by
			 all sectors of society;
				(C)ensure that the
			 media can operate freely and constructively;
				(D)establish facts
			 about the recent violence through investigation by an independent committee;
			 and
				(E)establish
			 mutually acceptable political rules through the solicitation of views from all
			 sides; and
				(5)promotes the
			 timely implementation of an agreed plan for national reconciliation in Thailand
			 so that free and fair elections can be held.
			
